        Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 1 of 9 PageID #: 13



AO 98 (Rev . 12/ 11) Appearance Bond



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Western District of Kentucky
                                                                                                                            Fl LED
                                                                                                                     VWESSA L. ARMSTRONG, CLERK

                    United States of America                              )                                                  NUV O1 2019
                               V.                                         )
                   JOSEPH SAMIR ZAKHARI                                   )       Case No. 3:19MJ-729
                                                                                                                            '~ v,STRICT COURT
                                                                          )                                         V ... -> l 'N. DISt KENTUCKY
                               Defendant                                  )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
J,                JOSEPH SAMIR ZAKHARI                          (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (I) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ 25,000 .00
                                        --'-----------
      ) (3) This is a secured bond of$
(
                                                - - - - - - - - - - - , secured by:
         (     ) (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

         (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  {describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and a//ach proof of
                  ownersh ip and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord .

        (      ) ( c) a bail bond With a so lvent surety (allach a copy of the bail bond, or describe it and identify the surety) :




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the an10unt of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
         Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 2 of 9 PageID #: 14


                                                                                                                             Page 2

AO 98 (Rev . 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security wi ll be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                           Declarations

Ownership of the Property. l, the defendant - and each surety - declare under penalty of perjury that:

          (I)       all owners of the property securing this appearance bond are included on the bond;
          (2)       the property is not subject to claims, except as described above; and
          (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    wh ile this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


        11/01/2019
Date: - -  ----




                Surety/property owner - printed name                           Surety/property owner - signature and date



                Surety/property owner - printed name                           Surety/property owner - signature and date



                Surety/property owner - printed name                           Surety/property owner - signature and date




                                                                  CLERK OF COURT


Date:      11/01/2019



Approved.

Date:      11/01 /2019
                                                                                           Ju~
         Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 3 of 9 PageID #: 15


AO 199A (Rev. 12/1 1) Order Setting Conditions of Release                                                  Page I of _ _ _ Pages




                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Western District of Kentucky


                    United States of America                              )
                                   V.                                     )
                   JOSEPH SAMIR ZAKHARI
                                                                          )        Case No.   3:19MJ-729
                                                                          )
                                                                          )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant' s release is subject to these conditions:

( 1)   The defendant must not violate federal , state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:               U.S. District Court as directed
                                                                                           Place




       on
                                                                         Date and Time


       If blank, defendant wi ll be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
               Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 4 of 9 PageID #: 16


WDKY (Rev. 3/1 5) Additional Conditions of Release                                                                                           P~         of           Pages
================================================
               ADDITIONAL CONDITIONS OF RELEASE

       IT IS FU RTHER ORDERED that the defendant ' s release is subject to the co nditions marked be low:

(X )     (6)   The defendant is placed in the custody of:
               Person or organization         s_._..fkt          :z_-dq~
                                                     ~M..i....o.\_._
                                                                 Q.   c.. -.~
                                                                     _ _    , -_,*.._..__,~'-'-~_,__\_.___________________
               Ad dress (only if above is an organi=ation)
               City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                   Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) noti fy the co urt immedi ate ly
if the de fendant violates a condition of release o r is no longe r in the custodian' s custod~ .

                                                                          Signed:\ L ~
                                                                                    ~    7    ~
                                                                                                        Custodian                         - - - - - - ,D,-a-te_ _ _ __
(X)      (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the U. S. Probation as directed
                   te lephone number       _ _ _ _ _ _ _ , no later than
            ) (b) continue or acti ve ly seek employ ment.
            ) ( c) continue or start an education program.
          X ) (d) surrender any passport to:       _U  . ..::
                                                    ;:_:_ S..c.·..c.P...cr..::o..::b..::ac.ct..::
                                                                                             io-'-n' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
          X ) (e) not obtain a passport or other international trave l document.
          X ) (f) abide by the fo llowing restrictions on personal associatio n, residence, or trave l: Western District of Kentucky
                      and District of Maryland
       ( ,.. ) (g) avo id all contact, directly or indirectly, w ith any perso n who is or may be a victim or witness in the in vestigation or prosecution,
                   including:


       c X>     (h)

                (i)



           ) (j) maintain residence at a halfway house or community corrections center. as the pretri al services office or supervi si ng officer considers
                 necessary.
         X ) (k) not possess a firearm, destructive dev ice, or other weapo n. Or be in a res idence or vehicle where a fi rearm or other weapon is present.
           ) (1) not use al co hol (       ) at all (    ) excessive ly.
           ) (m) not use or unlawfu lly possess a narcotic drug or other controlled substan ces de fin ed in 2 1 U.S.C. § 802, unless prescribed by a licensed
                 medical practitioner. including marijuana
           ) (n) submit to testing fo r a prohibited substance ifre quired by the pretri al services office or superv ising officer. Testing may be used with random
                 fre quency and may incl ude urine testi ng, the wearing of a sweat patch, a remote alcohol testing syste m, and/or any form of prohibi ted
                 substance screening or testi ng. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of proh ibited
                 substance screening or testing.
               (o) participate in a program of inpatient or outpat ient substance abuse therapy and co unse ling if directed by the pretrial se rvices office or
                   supervising offi cer.
       ( )0 (p) participate in o ne of the foll owing location restriction programs and comply with its requirements as directed.
                   (    ) (i) Curfew . You are restricted to your res idence every day (            ) from    _ _ _ _ _ to _ _ _ _ _ , or (                ) as
                               directed by the pretr ial services offi ce or supervising offi cer; or
                        ) (ii) Ho me Detenti on. Yo u are restricted to yo ur residence at all times except fo r employment; educatio n; religious services; medical,
                               substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligat ions; or other activ ities
                               appro ved in advance by the pretrial services office or supervising offi ce r; or
                   ( )t) (iii) Ho me 'In ca rce rat io n. You are restricted to 24-hour-a-day lock-down at your res idence except for medi cal necessities an d
                               co urt appearances or other activities specifically approved by the court.-
       ( 'I( ) (q) submit to location monitori ng as directed by the pretrial services office or supervising office r and comply with all of the program
                   requirements and instructions prov ided.
                      ( y>You must pay all or part of the cost of the program based on your abi li ty to pay as determined by the pretri al services office or
                          supervising office r.
         X     (r) report as soon as possible, to the pretri al services office or supervising offi cer, eve ry contact with law enforcement personnel, including
                   arrests, questio ning, or tra ffi c stops.
               (s) the defendant shall contribute to the United States Probation Office's cost of services rendered based upon hi s/her ability to pay as
                   reflected in his/her monthly cash fl ow as it relates to the court-approved sliding scale fee.
       Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 5 of 9 PageID #: 17




(x )   (t) reside with parents at address provided to U.S . Probation



(x )   (u) no contact with any minors - Defendant may have supervised contact with minor children in family (the four
          children identified in Court).

(x )   (v) Defendant must travel to Maryland with father
 Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 6 of 9 PageID #: 18




              Pretrial Computer Conditions- Western District of Kentucky

No Computer or Internet Access

Corresponding Special Conditions:

lg]   The defendant is prohibited from access to any computer as defined by 18 USC
      1030(e)(l), Internet Service Provider, bulletin board system, or any other public or
      private computer network or the service at any location (including employment or
      education) without prior written approval of the Court. Any approval shall be subject to
      any conditions set by the Court.

lg]   The defendant shall not use or possess any removable storage devices to include hard
      drives, CD/DVD ROM Drives, USB thumb dri ves .

lg]   The defendant shall provide the USPO with all requested financial documents to monitor
      the defendant's compliance with the computer and Internet prohibition.
 Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 7 of 9 PageID #: 19




Computer Access/ No Internet

Corresponding Special Conditions:

181   The defendant is prohibited from access to any "on-line" computer service at any location
      (including employment or education) without prior written approval of the Court. This
      includes any Internet Service Provider, bulletin board system, or any other public or
      private computer network. Any approval shall be subject to conditions set by the Court.

D     The defendant shall submit to the USPO conducting an initial computer inspection/search
      of the defendant' s computer system(s), which are subject to examination and monitoring,
      which may include retrieval and copying of all memory from hardware/software and/or
      removal of such system(s) for the purpose of conducting a more thorough inspection . An
      officer may conduct a subsequent search pursuant to this condition only when reasonable
      suspicion exists that the defendant is in violation of the court' s computer condition , or is
      in possession of child pornography, as defined in 18 U .S.C. 2256(8) . Any search must be
      conducted at a reasonable time and in a reasonable manner.

D     The defendant will consent to having installed on computer(s) which are subject to
      examination and monitoring at the defendant ' s expense, any hardware/software to
      monitor the defendant' s computer use or prevent access to particular materials. The
      defendant hereby consents to periodic inspection of any such installed hardware/software
      to insure it is functioning properly. The defendant shall warn any other third parties who
      use these computers that the computers may be subject to searches pursuant to this
      condition .

D     The defendant shall participate in and abide by the rules of the Computer Restriction &
      Monitoring Program.

D     The defendant shall cease any use or activity on an y computer subject to examination and
      monitoring until the computer can be processed by the Special Offender Specialist or
      designee, to comply with the monitoring ordered by the Court.
Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 8 of 9 PageID #: 20




ADAM WALSH ACT - MANDATORY PRETRIAL CONDITION



This section amends 18 U .S.C 3142( c)(l )(B) by requiring that a court impose electronic
monitoring as a condition of pretrial release in any case that involves a minor victim under 18
U .S .C . 120 I , 159 I ,224 l ,2242,2244(a)( l ),2245,2251 ,225 IA,2252(a)(l) to (3),2252A(a)(l) to
(4), 2260,2421,2422,2423 ,2425 , or a 2250 failure to register offense.

In addition to imposing an electronic monitoring condition, the section requires that the court
also impose, at a minimum , the conditions specified in 3142(c)(l)(B)(iv),(v).(vi),(vii), and (viii).

;;.) abide by specified restrictions on personal association, place of abode, or travel ;

 (~) avoid all contact with an alleged victim of the crime and with a potential witness ,:-.1ho may
testify concerning the offense;

(~ report on regular basis to a designated law enforcement agency, pretrial services agency, or
other agency;

r/t   comply with a specified curfew;

(,~ refrain from possessing a firearm, destructive device, or other dangerous weapon ;
          Case 3:19-mj-00729-RSE Document 8 Filed 11/01/19 Page 9 of 9 PageID #: 21


AO l 99C (Rev . 09/08) Advice of Penalties                                                                     Page           of         Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a.
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both .
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both , to : obstruct a criminal investigation;
tamper with a witness, victim , or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
yo u may be prosecuted for failing to appear or surrender and additional punishment may be imposed . If you are convicted of:
       ( 1) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more - yo u will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both ;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both ;
       (4) a misdemeanor- yo u will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted .

                                                   Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed . I am aware of the penalties and sanctions set forth above .




                                                            A
                                                                                              City and State



                                                 Directions to the United States Marshal

       The defendant is ORDERED released after processing,
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date: - - - -11/1/2019
             --------


                                                              COLIN H. LINDSAY, UNITED STATES MAGISTRATE JUDGE
                                                                                          Printed name and title




                     DISTRJB UTION       COURT    DEFENDANT       PRETRIAL SERVICE ·     US ATTORNEY           US . MARSHAL
